343 F.2d 241
119 U.S.App.D.C. 372
Maurice DEANS, Appellant,v.UNITED STATES of America, Appellee.
No. 18417.
United States Court of Appeals District of Columbia Circuit.
July 6, 1964, Rehearing Denied en Banc Dec. 18, 1964.

Mr. Robert E. May, Washington, D.C., with whom Mr. Gene P. Bond, Washington, D.C.  (both appointed by this court), was on the brief, for appellant.
Mr. Martin R. Hoffman, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Frank Q. Nebeker and William H. Collins, Jr., Asst. U.S. Attys., were on the brief, for appellee.
Mr. Robert Perry, Asst. U.S. Atty., also entered an appearance for appellee.
Before EDGERTON, Senior Circuit Judge, and WASHINGTON and BURGER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on the record on appeal from the United States District Court for the District of Columbia, and was argued by counsel.


2
Although the delay between the time of some of the offenses and the time of the arrest was substantial, the testimony of the defendant-appellant demonstrated his ability to recall the details of the transactions, and thus tended to negate prejudice from the delay; and moreover, the sentences imposed were concurrent, see Hirabayshi v. United States, 320 U.S. 81, 63 S. Ct. 1375, 87 L. Ed. 1774 (1943); and the court concludes that no error occurred affecting substantial rights, it is


3
Ordered and adjudged by this court that the judgment of the District Court on appeal in this cause is hereby affirmed.

ORDER

4
Before BAZELON, Chief Judge, and FAHY, WASHINGTON, DANAHER, BASTIAN, BURGER, WRIGHT and MCGOWAN, Circuit Judges, in Chambers.


5
PER CURIAM.


6
On consideration of appellant's petition for rehearing en banc, it is


7
Ordered by the Court en banc that appellant's petition is denied.


8
BAZELON, Chief Judge, would grant appellant's petition for rehearing en banc.  See his dissenting statement in Hardy and Ferguson v. United States, 119 U.S.App.D.C.  ,  343 F.2d 233.


9
WILBUR K. MILLER, Senior Circuit Judge, prior to his retirement on October 15, 1964, voted to deny appellant's petition.


10
FAHY and WRIGHT, Circuit Judges, would grant appellant's petition.